Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 09/26/2018. Claims 1-11 are currently pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and  distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the    
subject matter which the applicant regards as his invention.

Claims 2-4, 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recite the limitation “wherein the radiation fin is formed in a disk shape” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
the radiation fin is provided” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 7 recite the limitation “the radiation fin is disposed with a gap” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recite the limitation “wherein a fin is provided in a side surface of the housing along a vertical direction” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, the applicants introduce this element as a plurality of “flat radiation fins” and consistency is required in the claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jamieson et al. (US 20050189503 A1) in view of Nishima et al. (JP 2013213876 A). 
Regarding claim 1, Jamieson teaches a depth map measuring device which measures a distance up to each point of an object body in an image, comprising: 
a sensor unit (Fig. 2, laser scanner 12, para [0041]: lines 4-7); and 
a housing which holds the sensor unit (Fig. 1. See also, fig. 2), wherein the sensor unit includes a light source unit which emits light toward the object body (Para [0012], lines 1-6), and a light receiving unit which receives a reflected light from the object body (Para [0012], lines 9-14), 

the light source unit emits light in a direction different from the rotation axis (Fig.2, lines 4-8) .
Jamieson fails to explicitly teach a plurality of flat radiation fins are provided in the sensor unit to be rotatably together with the sensor unit, aligned in a rotation direction.
However, Nishima discloses a plurality of flat radiation fins are provided [in the sensor unit] to be rotatably together [with the sensor unit], aligned in a rotation direction (Fig.3, fins 62, light 111 and drum 10. See also fig.4 and abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jamieson’s laser scanner to incorporate the teachings of Nishima in order to have the side area 52 to rotate along with the laser head 12 
By placing the heat dissipation closer to the components allow them to cool down faster and can be vital in facilitating a long working life for them.
Regarding claim 2, Jamieson teaches the depth map measuring device according to claim 1, wherein the radiation fin is formed in a disk shape, and provided around the sensor unit other than a light emitting surface of the light source unit and a light receiving surface of the light receiving unit (Fig. 2, side area 52).
Regarding claim 3, Jamieson teaches the depth map measuring device according to claim 1, wherein21 a fin surface of the radiation fin is provided in a surface perpendicular to the rotation axis (Fig. 2, axis 42).
Regarding claim 4, Jamieson, in view of Nishima, teaches the depth map measuring device according to claim 1, wherein the radiation fin is disposed with a gap with respect to a side 
One of the advantages of this approach is to prevent overheat and also, the gap will serve as a passage such as a duct.  

Regarding claim 5, Jamieson teaches the depth map measuring device according to claim 1, wherein the rotation axis is set to a direction which is perpendicular to a center axis of the light emitted from the light source unit and in parallel to a horizontal surface (Fig.2, para [0041]: lines 4-8), and the sensor unit is held in the housing in a state of varying in angle about the rotation axis (Fig.2. See also, fig. 3, para [0045]: lines 10-16]) 
Regarding claim 6, Jamieson teaches the depth map measuring device according to claim 5, wherein a fin surface of the radiation fin is provided in a surface perpendicular to the rotation axis (Fig.2, axis 42 and side area 52).
Regarding claim 7, Jamieson, in view of Nishima, teaches the depth map measuring device according to claim 5, wherein the radiation fin is disposed with a gap with respect to a side surface of the housing facing the sensor unit (Nishima, As shown in Figure 3, inside the base 20, substrate 301 a plurality of the circuit unit which performs image processing such as various control is mounted is provided. In a state of providing a gap 70 formed in the outer peripheral surface of the drum portion 10 and the upper wall of the base 20, base 20 rotatably supports the drum portion 10.).


Regarding claim 8, Jamieson teaches the depth map measuring device according to claim 5, wherein a fin is provided in a side surface of the housing along a vertical direction (fig.2, side area 52).
Regarding claim 9, Jamieson, in view of Nishima, teaches the depth map measuring device according to claim 5, wherein an upper opening is provided in an upper surface of the housing (Nishima, Fig.3, As shown in Figure 3, suction and discharge hole 22a is provided on the peripheral surface of the drum portion 10 at an angle of 90 ° upward from the projection direction of the light by the projection lens 12.  ), 
a lower opening is provided in a bottom surface of the housing (Symmetrically suction and discharge holes 22a, suction and discharge hole 22b is provided on the peripheral surface of the drum portion 10 at an angle of 90 ° downward from the projection direction of the light by the projection lens 12.), and 
the upper opening and the lower opening are provided at positions which are projected along a vertical direction (The position suction and discharge hole 22a, the suction and discharge hole 22b is, the projection direction, if the arrangement provided to be symmetric with respect to the rotation axis of the center position of the drum portion 10).
One of the advantages of this approach is to prevent overheat and have more efficient heat exhaust.
Regarding claim 10, Jamieson teaches The depth map measuring device according to claim 1, wherein the rotation axis is set to a direction which is perpendicular to a center axis of the 
a fixing portion is provided in an upper portion of the housing to attach the housing to an external member (Fig. 1. See also, Fig. 5, para [0041]: lines 8-11), and23 
the housing varies in angle about a center axis which is in parallel to a vertical direction of the fixing portion (Fig.1. See also, Fig.2, para [0041]: lines 4-8).

As to claim 11, the subject matter differs mainly from claim 1 by the category of the claim (method versus system claim). Therefore, the rejections made above for claim 1 can apply likewise to 11.
Regarding claim 11, Jamieson, in view of Nishima, teaches the depth map measuring method, comprising: holding the sensor unit in a housing to vary in angle about a predetermined rotation axis (Jamieson, Fig.2, lines 4-8); 
emitting light from a light source unit of the sensor unit in a direction different from the rotation axis (Jamieson, Fig.2, lines 4-8); 
receiving a reflected light from an object body by a light receiving unit of the sensor unit (Para [0012], lines 9-14); and measuring a distance up to each point of the object body in an image (Jamieson, para [0031]. See also, para [0011]),
A depth map measuring method of radiating heat of a sensor unit by a plurality of flat radiation fins which are aligned in a rotation direction of the sensor unit and rotate together with the sensor unit (Nishima, Fig.3, fins 62, light 111 and drum 10. See also fig.4 and abstract).
 and can be vital in facilitating a long working life for them.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Yokoyama et al. (JP 2013171805), teaches a lighting device
Sakagami et al. (JP 2007040736) teaches a shape measuring apparatus
Jamieson et al. (US 20040233414), teaches a laser perimeter awareness system
Noda et al. (JP 2017173139), teaches a Rotary device
Jamieson et al. (US 7026600), teaches a System and Method of Identifying an Object in a Laser Beam Illuminated Scene Based on Material Types

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JEMPSON NOEL/Examiner, Art Unit 3645    

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645